                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

                                        )
UNITED STATES OF AMERICA                )     Case No. 1:19-mj-63
                                        )
 v.                                     )     Charging District NDGA-2:18-cr-16 (NDGA)
                                        )
JEFFREY MULLINAX                        )     Judge Steger
                                        )

                                MEMORANDUM AND ORDER

       JEFFREY MULLINAX (“Defendant”) came before the Court on April 2, 2019, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure, on a Petition for
Action on Conditions of Pretrial Release (the “Petition”) out of the United District Court for the
Northern District of Georgia.

        After being sworn in due form of law, Defendant was informed or reminded of his
privilege against self-incrimination under the 5th Amendment and his right to counsel under the
6th Amendment to the United States Constitution.

        The Court determined that Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED Myrlene Marsa of Federal Defender Services of Eastern
Tennessee, Inc. to represent Defendant at the hearing.

       Defendant was furnished with a copy of the Petition, and he confirmed that he had an
opportunity to review the Petition with his attorney. The Court determined that Defendant was
capable of reading and understanding the Petition. At the Court’s request, AUSA Kevin Brown
explained to Defendant the offenses detailed in the Petition. Defendant acknowledged that he
understood the offenses with which he is charged in the Petition. The Government moved the
Court to detain Defendant without bond pending further proceedings.

        The Court provided a Waiver of Rule 5 & 5.1 Hearings form to Defendant which set
forth Defendant’s rights to an identity hearing, production of the warrant, a preliminary hearing
and a detention hearing. The Court explained to Defendant that he had a right to transfer those
proceedings to the prosecuting district, which, in this case, is the United States District Court for
the Northern District of Georgia. Following consultation with his counsel, Defendant agreed to
sign the waiver so that he can request that such proceedings be conducted in the United States
District Court for the Northern District of Georgia at a time set by that Court. Defendant
confirmed such waiver through his signature on the Waiver of Rule 5 & 5.1 Hearing form [Doc.
7].


                                                 1
It is, therefore, ORDERED that:

   1. The Government’s motion that Defendant be DETAINED WITHOUT
      BOND pending further proceedings in the United States District Court for
      the Northern District of Georgia is GRANTED.

   2. The U.S. Marshal shall transport Defendant to the United States District
      Court for the Northern District of Georgia.

   3. The Clerk of Court for the Eastern District of Tennessee shall promptly
      transmit all documents relating to this case to the Clerk of Court for the
      United States District Court for the Northern District of Georgia.

   4. The Clerk of Court for the United States District Court for the Northern
      District of Georgia shall immediately notify the United States Attorney for
      such district of Defendant’s arrival so that further proceedings may be
      promptly scheduled.

ENTER.


                                    /s/ Christopher H. Steger
                                    UNITED STATES MAGISTRATE JUDGE




                                       2
